United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2022
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Northern
                                      * District of Iowa.
Reynaldo Maldonado, also known        *
as Edifredo Maldonaldo, also known    * [UNPUBLISHED]
as Eddy,                              *
                                      *
            Appellant.                *
                                 ___________

                             Submitted: August 28, 2007
                                Filed: September 14, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       After Reynaldo Maldonado pleaded guilty to a superseding indictment charging
him with several drug offenses and a fraud offense, the district court1 sentenced him
to concurrent prison terms of 168 months on the drug offenses and a concurrent term
of 60 months on the fraud offense, to be followed by concurrent supervised terms of
10, 6, 8, 5, and 3 years. On appeal Maldonado’s counsel has moved to withdraw and


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is unreasonable because the district court did not grant a downward variance
based on Maldonado’s history of alcohol abuse and the disparity in Maldonado’s and
a co-defendant’s sentences. Maldonado has filed a pro se supplemental brief. We
affirm.

       In determining the sentence, the district court considered Maldonado’s
Guidelines imprisonment range, along with other 18 U.S.C. § 3553(a) factors, and
nothing in the record suggests the district court failed to consider a relevant factor that
should have received significant weight, gave significant weight to an improper or
irrelevant factor, or considered only appropriate factors but in weighing those factors
committed a plain error of judgment. See United States v. Lincoln, 413 F.3d 716,
717-18 (8th Cir. 2005); United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005).
In determining that a downward variance was not warranted, the court considered the
reasons for the differing sentences imposed on Madonado and his co-defendant, cf.
United States v. Plaza, 471 F.3d 876, 880 (8th Cir. 2006) (in evaluating potential
disparity court must compare defendants with similar records who have been found
guilty of similar conduct), and alcohol abuse generally is not a proper ground for a
downward variance, see id. at 879-80 (drug addiction or alcohol abuse are not proper
grounds for downward variance, absent exceptional circumstances).

       As for Maldonado’s pro se arguments, his valid guilty plea forecloses his
contention that it was error for him to be absent from the arraignment on the
superseding indictment, see United States v. Staples, 435 F.3d 860, 864 (8th Cir.)
(valid guilty plea operates as waiver of all non-jurisdictional defects or errors), cert.
denied, 127 S. Ct. 148 (2006); he cannot now assert as error the lack of an interpreter
at the plea hearing, when he assured the court at the hearing that he understood
English, did not need an interpreter, and would inform the court if he did not
understand the proceedings; cf. Voytik v. United States, 778 F.2d 1306, 1308 (8th Cir.
1985) (defendant’s representations during plea-taking carry strong presumption of

                                            -2-
verity and pose formidable barrier in any subsequent collateral proceedings); and any
ineffective-assistance claims are more properly raised, if at all, in 28 U.S.C. § 2255
proceedings, see United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no non-frivolous issues. Accordingly, we grant counsel’s motion
to withdraw, and we affirm.
                       ______________________________




                                         -3-